GRUBB & ELLIS APARTMENT REIT, INC.

 

SHARE REPURCHASE PLAN

 

The Board of Directors (the “Board”) of Grubb & Ellis Apartment REIT, Inc., a
Maryland corporation (the “Company”), has adopted a share repurchase plan (the
“Repurchase Plan”) by which shares of the Company’s common stock, par value
$0.01 per share (“Shares”), may be repurchased by the Company from stockholders
subject to certain conditions and limitations. The purpose of this Repurchase
Plan is to provide limited interim liquidity for stockholders (under the
conditions and limitations set forth below) until a liquidity event occurs. No
stockholder is required to participate in the Repurchase Plan.

 

1. Repurchase of Shares. The Company may, at its sole discretion, repurchase
Shares presented to the Company for cash to the extent it has sufficient
proceeds to do so and subject to the conditions and limitations set forth
herein. Any and all Shares repurchased by the Company shall be canceled, and
will have the status of authorized but unissued Shares. Shares acquired by the
Company through the Repurchase Plan will not be reissued unless they are first
registered with the Securities and Exchange Commission under the Securities Act
of 1933, as amended, and other appropriate state securities laws or otherwise
issued in compliance with such laws.

 

2. Share Redemptions.

 

Repurchase Price.  Unless the Shares are being repurchased in connection with a
stockholder’s death or disability (as discussed below), the prices per Share at
which the Company will repurchase Shares will be as follows:

 

(1) For stockholders who have continuously held their Shares for at least one
year, the lower of $9.25 or 92.5% of the price paid to acquire Shares from the
Company;

 

(2) For stockholders who have continuously held their Shares for at least two
years, the lower of $9.50 or 95.0% of the price paid to acquire Shares from the
Company;

 

(3) For stockholders who have continuously held their Shares for at least three
years, the lower of $9.75 or 97.5% of the price paid to acquire Shares from the
Company; and

 

(4) For stockholders who have continuously held their Shares for at least four
years, a price determined by our board of directors, but in no event less than
100% of the price paid to acquire Shares from the Company.

 

Death or Disability.  If Shares are to be repurchased in connection with a
stockholder’s death or qualifying disability as provided in Section 4, the
repurchase price shall be: (i) for stockholders who have continuously held their
Shares for less than four years, 100% of the price paid to acquire the Shares
from the Company; or (ii) for stockholders who have continuously held their
Shares for at least four years, a price determined by the Board, but in no event
less than 100% of the price paid to acquire the Shares from the Company. In
addition, the Company will waive the one-year holding period, as described in
Section 4, for Shares to be repurchased in connection with a stockholder’s death
or qualifying disability. Appropriate legal documentation will be required for
repurchase requests upon death or qualifying disability.

 

3. Funding and Operation of Repurchase Plan. The Company may make purchases
under the Repurchase Plan quarterly, at its sole discretion, on a pro rata
basis. Subject to funds being available, the Company will limit the number of
Shares repurchased during any calendar year to five percent (5%) of the weighted
average number of Shares outstanding during the prior calendar year. Funding for
the Repurchase Plan will come exclusively from proceeds received from the sale
of Shares under the Company’s Distribution Reinvestment Plan.

1

4. Stockholder Requirements. Any stockholder may request a repurchase with
respect to all or a designated portion of this Shares, subject to the following
conditions and limitations:

  Holding Period.  Only Shares that have been held by the presenting stockholder
for at least one (1) year are eligible for repurchase by the Company, except as
follows. Subject to the conditions and limitations below, the Company will
redeem Shares held for less than the one-year holding period upon the death of a
stockholder who is a natural person, including Shares held by such stockholder
through a revocable grantor trust, or an IRA or other retirement or
profit-sharing plan, after receiving written notice from the estate of the
stockholder, the recipient of the Shares through bequest or inheritance, or, in
the case of a revocable grantor trust, the trustee of such trust, who shall have
the sole ability to request redemption on behalf of the trust. The Company must
receive the written notice within 180 days after the death of the stockholder.
If spouses are joint registered holders of Shares, the request to redeem the
shares may be made if either of the registered holders dies. This waiver of the
one-year holding period will not apply to a stockholder that is not a natural
person, such as a trust other than a revocable grantor trust, partnership,
corporation or other similar entity.

 

Furthermore, and subject to the conditions and limitations described below, the
Board will redeem Shares held by a stockholder who is a natural person,
including Shares held by such stockholder through a revocable grantor trust, or
an IRA or other retirement or profit-sharing plan, with a “qualifying
disability,” as determined by the Board, after receiving written notice from
such stockholder. The Company must receive the written notice within 180 days
after such stockholder’s qualifying disability. This waiver of the one-year
holding period will not apply to a stockholder that is not a natural person,
such as a trust other than a revocable grantor trust, partnership, corporation
or other similar entity.

 

Minimum — Maximum.  A stockholder must present for repurchase a minimum of 25%,
and a maximum of 100%, of the Shares owned by the stockholder on the date of
presentment. Fractional shares may not be presented for repurchase unless the
stockholder is presenting 100% of his Shares.

 

No Encumbrances.  All Shares presented for repurchase must be owned by the
stockholder(s) making the presentment, or the party presenting the Shares must
be authorized to do so by the owner(s) of the Shares. Such Shares must be fully
transferable and not subject to any liens or other encumbrances.

 

Share Repurchase Form.  The presentment of Shares must be accompanied by a
completed Share Repurchase Request form, a copy of which is attached hereto as
Exhibit “A.” All Share certificates must be properly endorsed.

 

Deadline for Presentment.  All Shares presented and all completed Share
Repurchase Request forms must be received by the Repurchase Agent (as defined
below) on or before the last day of the second month of each calendar quarter in
order to have such Shares eligible for repurchase for that quarter. The Company
will repurchase Shares on or about the first day following the end of each
calendar quarter.

 

Repurchase Request Withdrawal.  A stockholder may withdraw his or her repurchase
request upon written notice to the Company at any time prior to the date of
repurchase.

 

Ineffective Withdrawal.  In the event the Company receives a written notice of
withdrawal from a stockholder after the Company has repurchased all or a portion
of such stockholder’s Shares, the notice of withdrawal shall be ineffective with
respect to the Shares already repurchased, but shall be effective with respect
to any of such stockholder’s Shares that have not been repurchased. The Company
shall provide any such stockholder with prompt written notice of the
ineffectiveness or partial ineffectiveness of such stockholder’s written notice
of withdrawal.

 

Repurchase Agent.  All repurchases will be effected on behalf of the Company by
a registered broker dealer (the “Repurchase Agent”), who shall contract with the
Company for such services. All recordkeeping and administrative functions
required to be performed in connection with the Repurchase Plan will be
performed by the Repurchase Agent.

Termination, Amendment or Suspension of Plan.  The Repurchase Plan will
terminate and the Company will not accept Shares for repurchase in the event the
Shares are listed on any national securities exchange, the subject of bona fide
quotes on any inter-dealer quotation system or electronic communications network
or are the subject of bona fide quotes in the pink sheets. Additionally, the
Board, in its sole discretion, may terminate, amend or suspend the Repurchase
Plan if it determines to do so is in the best interest of the Company. A
determination by the Board to terminate, amend or suspend the Repurchase Plan
will require the affirmative vote of a majority of the directors, including a
majority of the independent directors. If the Company terminates, amends or
suspends the Repurchase Plan, the Company will provide stockholders with thirty
(30) days advance written notice and the Company will disclose the changes in
the appropriate current or periodic report filed with the Securities and
Exchange Commission.

 

5. Miscellaneous.

 

Advisor Ineligible.  The Advisor to the Company, Grubb & Ellis Apartment REIT
Advisor, LLC, shall not be permitted to participate in the Repurchase Plan.

 

Liability.  Neither the Company nor the Repurchase Agent shall have any
liability to any stockholder for the value of the stockholder’s Shares, the
repurchase price of the stockholder’s Shares, or for any damages resulting from
the stockholder’s presentation of his or her Shares, the repurchase of the
Shares under this Repurchase Plan or from the Company’s determination not to
repurchase Shares under the Repurchase Plan, except as a result from the
Company’s or the Repurchase Agent’s gross negligence, recklessness or violation
of applicable law; provided, however, that nothing contained herein shall
constitute a waiver or limitation of any rights or claims a stockholder may have
under federal or state securities laws.

 

Taxes.  Stockholders shall have complete responsibility for payment of all
taxes, assessments, and other applicable obligations resulting from the
Company’s repurchase of Shares.

 

Preferential Treatment of Shares Repurchased in Connection with Death or
Disability. If there are insufficient funds to honor all repurchase requests,
preference will be given to shares to be repurchased in connection with a death
or disability.

2

EXHIBIT “A”
SHARE REPURCHASE REQUEST

 

The undersigned stockholder of Grubb & Ellis Apartment REIT, Inc. (the
“Company”) hereby requests that, pursuant to the Company’s Share Repurchase
Plan, the Company repurchase the number of shares of Company Common Stock (the
“Shares”) indicated below.

 

STOCKHOLDER’S NAME:

 

STOCKHOLDER’S ADDRESS:

 

TOTAL SHARES OWNED BY STOCKHOLDER:

 

NUMBER OF SHARES PRESENTED FOR REPURCHASE:

 

(Note: number of shares presented for repurchase must be equal to or exceed 25%
of total shares owned.)

 

By signing and submitting this form, the undersigned hereby acknowledges and
represents to each of the Company and the Repurchase Agent the following:

 

The undersigned is the owner (or duly authorized agent of the owner) of the
Shares presented for repurchase, and thus is authorized to present the Shares
for repurchase.

 

The Shares presented for repurchase are eligible for repurchase pursuant to the
Repurchase Plan. The Shares are fully transferable and have not been assigned,
pledged, or otherwise encumbered in any way.

 

The undersigned hereby indemnifies and holds harmless the Company, the
Repurchase Agent, and each of their respective officers, directors and employees
from and against any liabilities, damages, expenses, including reasonable
attorneys’ fees, arising out of or in connection with any misrepresentation made
herein.

 

Stock certificates for the Shares presented for repurchase (if applicable) are
enclosed, properly endorsed with signature guaranteed.

 

It is recommended that this Share Repurchase Request and any attached stock
certificates be sent to the Repurchase Agent, at the address below, via
overnight courier, certified mail, or other means of guaranteed delivery.

 

Grubb & Ellis Securities, Inc.
Grubb & Ellis Apartment REIT Repurchase Agent
4 Hutton Centre Drive, Suite 700
Santa Ana, California 92707
(877) 888-7348

 

 
Date: 
Stockholder
Signature:

 

— —
Office Use Only

Date Request Received:

 

3